      19-23116-rdd          Doc 26-1 Filed 02/03/20 Entered 02/03/20 13:55:37               Motion to
                                 Dismiss with Proposed Order Pg 1 of 5



     BRONSON LAW OFFICES PC
     Proposed Counsel for the Debtor
     480 Mamaroneck Avenue
     Harrison, NY 10528
     914-269-2530
     H. Bruce Bronson, Esq.
     hbbronson@bronsonlaw.net

      UNITED STATES BANKRUPTCY COURT
      SOUTHERN DISTRICT OF NEW YORK
      --------------------------------------------------------x
      In re:
                                                                  Case No. 19-23116 (RDD)
      PROACTIVE LIGHTING SOLUTIONS LLC,
                                                                  Chapter 11

                                                   Debtor.

      -------------------------------------------------------


                                   MOTION TO DISMISS CASE


     TO THE HONORABLE ROBERT D. DRAIN
     UNITED STATES BANKRUPTCY JUDGE

             PROACTIVE LIGHTING SOLUTIONS LLC (the "Debtor"), by its counsel,

      BRONSON LAW OFFICES, P.C., respectfully submits this motion for the entry of an order,

      pursuant to 11 U.S.C. § 1112(b), dismissing the case (the "Motion").

                                            JURISDICTION AND VENUE

1.    This Court has jurisdiction over this application pursuant to 28 U.S.C. §§157 and 1334. This

      is a core proceeding pursuant to 28 U.S.C. §157(b). Venue of this proceeding and this

      application is proper pursuant to 28 U.S.C. §§1408 and 1409.

2.    The statutory predicate for the relief requested herein is 11 U.S.C. § 1112(b).
      19-23116-rdd       Doc 26-1 Filed 02/03/20 Entered 02/03/20 13:55:37                Motion to
                              Dismiss with Proposed Order Pg 2 of 5



                                             BACKGROUND


3.    On or about June 3, 2019 (the “Petition Date”), the Debtor filed a voluntary petition pursuant

      to chapter 7 of the Bankruptcy Code.

4.    The case was converted to chapter 11 on November 25, 2019.

5.    The Debtor believed it had a valid cause of action against an investor group that only partially

      funded the Debtor pursuant to an agreement.

6.    The Debtor now believes that pursuing that claim would be too costly and the Debtor has no

      resources to proceed with such action.

7.    Further, an underlying claim against one of the Debtor’s former management personnel (Chris

      Myers) has been settled and while such action did not directly affect Debtor, one of the reasons

      for converting to chapter 11 was to generate sufficient income to pay the debts of the Debtor so

      that this employee would have no personal liability.

8.    No Trustee, examiner or Creditors’ Committee has been appointed in this proceeding.

9.    At this juncture the Debtor desires to dismiss its bankruptcy case.

                                             RELIEF REQUESTED

10.   By this Motion, the Debtor requests, pursuant to 11 U.S.C. §1112(b) of the Bankruptcy

      Code, that the Debtor’s case be dismissed.

                                               BASIS FOR RELIEF

11.   Under section 1112(b) of the Bankruptcy Code, “Except as provided in paragraph (2) and

      subsection (c), on request of a party in interest, and after notice and a hearing, the court

      shall convert a case under this chapter to a case under chapter 7 or dismiss a case under

      this chapter, whichever is in the best interests of creditors and the estate, for cause unless

      the court determines that the appointment under section 1104(a) of a trustee or an
      19-23116-rdd        Doc 26-1 Filed 02/03/20 Entered 02/03/20 13:55:37          Motion to
                               Dismiss with Proposed Order Pg 3 of 5



      examiner is in the best interests of creditors and the estate.”

12.   In this case the Debtor has already gone through the chapter 7 process and the Trustee

      found no assets to administer.

13.   Accordingly, the Debtor believes that dismissal is warranted.

               WHEREAS, the Debtor respectfully requests that the Court enter the attached

      proposed order dismissing this case.

      Dated:     Harrison, New York
                 February 3, 2020
                                                      Bronson Law Offices, P.C.

                                                      By:/s/ H. Bruce Bronson
                                                        H. Bruce Bronson
  19-23116-rdd          Doc 26-1 Filed 02/03/20 Entered 02/03/20 13:55:37                           Motion to
                             Dismiss with Proposed Order Pg 4 of 5




 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------X
 In re:

PROACTIVE LIGHTING SOLUTIONS LLC,
                                                                                Chapter 11

                                                                                Case No. 19-23116 (RDD)
                                      Debtor.
    -----------------------------------X
                                       ORDER DISMISSING CASE

Upon the motion [Dkt. No. **] (the "Motion"), of debtor and debtor in possession, Proactive

Lighting Solutions LLC (the “Debtor”) pursuant to Section 105(a) and 1112(b) of Title 11 of the

United States Code (the “Bankruptcy Code"), seeking entry of an order dismissing Debtor’s

chapter 7 case; and the Court having jurisdiction to consider the Motion and the relief requested therein;

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper

notice of the Motion having been provided; and it appearing that no other or further notice need be

provided; and the Court having held a hearing to consider the relief requested; and there being no

objections and the Court having found that the relief sought in the Motion and granted herein is in the

best interests of the Debtor, its estate, creditors, and all parties in interest, and that the legal and factual

bases set forth in the Motion establishes just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor, it is

          ORDERED, that this case commenced under chapter 7 of the Bankruptcy Code is

dismissed pursuant to 11 U.S.C. 1112(b); and it is further

          ORDERED that the Debtor pay to the United States Trustee the appropriate sum

required pursuant to 28 U.S.C. §1930(a)(6) and any applicable interest due pursuant to 31

U.S.C. § 3717 within ten days of the entry of this order and simultaneously provide to the
  19-23116-rdd      Doc 26-1 Filed 02/03/20 Entered 02/03/20 13:55:37                Motion to
                         Dismiss with Proposed Order Pg 5 of 5



United States Trustee an appropriate affidavit indicating the cash disbursements for the relevant

period.

 Dated: White Plains, NY
            , 2020
                                               __________________________________
                                               HONORABLE ROBERT D. DRAIN
                                               UNITED STATES BANKRUPTCY JUDGE
